DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 12/09/2020, to claims 1, 4, 7, 11-12 acknowledged by Examiner. Additionally, applicant added claim 15.
Claims 1-15 are now pending.
Response to Arguments
	
First Argument:
Applicant firstly disagrees with Examiner’s interpretation of “threshold shear stress”. 
	Examiner’s Response:
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Firstly in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “threshold sheer stress is a parameter that describes the friction or slippage between two different contacting surfaces of the knit in a bound bandage” and “the threshold sheer strength of a bandage is the minimum force at which the adjacent turns in a bound bandage begin to laterally slide relative to each other” and “a threshold sheer stress of a bandage would depend on both the textile structure of the textile surfaces and the type of yarn material(s) used to form the interlinked yarns of the textile structure”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Second Argument:
	Applicant asserts “warp stitch technology refers to being formed without any latex or adhesive” and as such the rejection does not disclose “warp stitch technology”.
	Examiner’s Response:
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. Collyer explicitly states “The bandage 1 is formed from a warp knitted spacer fabric” (page 5 line 14). This is explicit towards “warp stitch technology”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “warp stitch technology refers to being formed without any latex or adhesive” and “the claimed threshold shear stress allows for the claimed bandage to advantageously stay in position over time while wrapped around a body part, without the use of a latex and/or adhesive” and “stay in place over time by itself” and “a compression bandage that is a knit obtained by warp stitch technology that is capable of staying in position over time while wrapped around a body part”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third Argument:
	Applicant asserts Guido should not be combined with Collyer.
	Examiner’s Response:
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Guido clearly teaches an analogous compression device (title, see abstract) comprised of an analogous spacer fabric [0058] wherein the thickness of the spacer fabric may be equivalent to 1.4 mm in order to facilitate a better cushioning effect [0058]; as such there is clear motivation to modify and the range of Collyer (1.5-2.5 mm) is predicated with “say” which means the range is not a hard bracket range and 1.4 is sufficiently close to this range that it likely the cushioning effect of Guido will apply. It is not required for Guido to be exactly the same device of Collyer to provide motivation as it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, they are analogous compression devices made of analogous spacer fabric.

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
	Previous 112b rejections have been withdrawn.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1) in view of Rapp (US 20160242964 A1) (with extrinsic evidence from Nylon 101, see attached NPL).
Regarding claim 1, Collyer discloses a compression bandage 1 (See Figure 2, see page 5 line 12 where the device is termed a “compression bandage”) in the form of a knit obtained by warp stitch technology (Page 5 line 14, warp knit) on the basis of synthetic yarns (Page 6 lines 4-6, part of the knit is made of nylon which is a synthetic yarn) and comprising two textile surfaces of respective textile structures (outer face 2 and inner face 3, see page 5 line 
longitudinal stretch measured in compliance with the standard EN 14704-1 lying in the range 30% to 160% (Page 6 lines 20-22, there is an elongation in range of 30% to 120% in the longitudinal direction).
Collyer does not disclose the alternate claim language of having identical textile surfaces.
Collyer does disclose that the outer surface 2 is also comprised of a Nylon multifilament (Page 6 lines 4-6, where Nylon is also known in the art to be polyamide), the inner surface 3 is formed of cotton and Lyrca (Page 6 lines 6-8) (see page 2 lines 18-21, where the cotton is chosen for its comfort and skin compatible characteristics), and that the spacer fabric 4 is comprised of monofilament polyester (Page 6 line 9). 
However, Rapp teaches an analogous compression bandage (see title) with an analogous nylon and Lycra outer layer [0066] with a comfort layer 25 (inner layer) to be placed against the skin [0057] comprised of cotton or nylon [0058]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned utilizing Nylon (polyamide) instead of cotton for the inner surface layer 3 of Collyer for comfort (as taught by Rapp) where the cotton and nylon have equivalent and predictable characteristics of improving comfort. This would be further obvious as Collyer already discloses the use of Nylon in the outer surface 2 (Page 6 lines 4-6), so the contemplation for using Nylon as well for the inner surface would be easily envisioned for one of ordinary skill, and with such a modification the Nylon used in the inner surface 2 would be the same Nylon thread used in outer surface 3.

Collyer in view of Rapp does not explicitly disclose a threshold shear stress of greater than or equal to 2800 Pa.
However, both versions with either identical or different textile surfaces is a knit comprised of nylon, wherein nylon has a shear strength, as evidenced by Nylon 101, of 68.9 MPa (6890 Pa) (See under Mechanical Properties section), and shear strength is the material’s property to resist sliding (slip) (see https://matmatch.com/learn/property/shear-strength) which what the termed threshold shear stress refers within the instant application. So thus both alternate versions of Collyer inherently disclose a threshold shear stress greater than or equal to 2800 Pa as the knits are comprised of Nylon.
In addition, the instant application discloses that that the textile surfaces contain elastic yarns (Page 13, where the elastic yarn may be selected to be Lycra) and thermoplastic yarns (Page 13, where this may be polyamide which is also known as Nylon), and the spacer yarn is typically a single filament polyester (Page 13).
As such the Collyer in view of Rapp which discloses textile surfaces (2 and 3) to be identical comprises similar structure and materials to that of instant application.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the invention of Collyer in view of Rapp would exhibit a threshold shear stress greater than or equal to 2800 Pa because Collyer in view of Rapp is a 3D spacer fabric with similar structure and materials of the instant 
Regarding claim 2, Collyer in view of Rapp discloses the invention of claim 1 above.
As combined, Collyer further discloses the spacer yarn 4 is a monofilament (Page 6 line 9) presenting weight lying in the range 20 dtex to 80 dtex (See page 7 where yarn C is the space yarn and in example 1 the yarn C uses polyester with a weight of 33 decitex).
Regarding claim 3, Collyer in view of Rapp discloses the invention of claim 2 above.
As combined, Collyer does not explicitly disclose the spacer yarn 4 presents a weight lying the in the range of 40 dtex to 70 dtex.
 However, Collyer teaches that the spacer yarn may have a weight in the range of 15-85 decitex (Page 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of the spacer yarn 4 of Collyer from between 15 and 85 decitex to between 40 and 70 decitex, where this range lacks criticality within the instant specification and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Collyer in view of Rapp discloses the invention of claim 1 above.
	As combined, Collyer discloses the knit has first face 2 that has a textile structure of a:
closed or open loop or alternating closed loop and open loop pillar stitch (Page 6 lines 4-6, face 2 has a pillar stitch where this pillar stitch may be open-structured or closed, see page 9 lines 13-15); 
said first face 2 being opposite to a second face 3 of the knit that is to be put into contact with the skin (where 3 is the inner face, see Page 6 lines 7-8, and the inner face 3 is opposite outer face 2 and inner face 3 contacts the skins, see Page 2 lines 13-17), the second face 3 
Regarding claim 10, Collyer in view of Rapp discloses the invention of claim 1 above.
As combined, Collyer does not explicitly disclose longitudinal stretch measured in compliance with the standard EN 14704-1 lying in the range 50% to 120%. 
However, Collyer teaches an elongation in the range of 30% to 120% in the longitudinal direction (Page 6 lines 20-22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretch of Collyer from between 30% and 120% to between 50% and 120%, where this range lacks criticality within the instant specification and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, Collyer in view of Rapp discloses the invention of claim 1 above.
As combined, Collyer discloses wherein the knit 1 is fabricated using a single bar for the spacer yarn 4 that connects the two textile faces (2 and 3) (Firstly this is a product-by-process claim wherein the final product is what holds patentable weight, and in this case the final product requires the two textile faces to be connected by spacer yarn which is disclosed by Collyer in Page 6 lines 13-17 where Collyer discloses the faces (2 and 3) are connected by the spacer yarn. But also Collyer does disclose the spacer yarn 4 being fabricated by a single monofilament running in a single direction, Page 9 lines 8-9, which would only require a single bar).
Regarding claim 12, Collyer in view of Rapp discloses the invention of claim 1 above.

Regarding claim 13, Collyer in view of Rapp discloses the invention of claim 1 above.
As combined, Collyer discloses the textile surfaces include thermoplastic yarns (the surfaces 2 and 3 have been modified in claim 1 to both contain Nylon, where Nylon is a thermoplastic) presenting weights in the range 40 dtex to 90 dtex (See Page 7 lines 20-23, where for example 1 the Nylon has a weight of 78 decitex).
Regarding claim 14, Collyer in view of Rapp discloses the invention of claim 1 above.
As combined, Collyer discloses a kit comprising one or more compression bandages of claim 1 above (see claim 1 above which discloses one bandage) and one or more dressings adapted to be placed on a wound prior to putting the compression bandage in place (Page 4 lines 19-22, the compression bandage may be used with a separate crepe bandage, which may be considered a dressing, and where a crepe bandage is known in the art to cover wounds, where when using two separate bandages one such as the crepe bandage must be placed first before the other bandage such as the compression bandage of claim 1 above).
Claims 5-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1) in view of Rapp (US 20160242964 A1) in view of Guido (US 20170273830 A1).
Regarding claim 5, Collyer in view of Rapp discloses the invention of claim 1 above.
As combined, Collyer does not disclose the knit 1 presents a thickness lying in the range 1 mm to 2 mm.
However, Guido teaches an analogous compression device (title, see abstract) comprised of an analogous spacer fabric [0058] wherein the thickness of the spacer fabric may be equivalent to 1.4 mm in order to facilitate a better cushioning effect [0058].

Regarding claim 6, Collyer in view of Rapp discloses the invention of claim 5 above.
As combined, Collyer discloses the knit 1 presents a thickness lying in the range 1 mm to 1.5 mm (see above where Collyer has been modified to have a thickness of 1.4 mm).
Regarding claim 8, Collyer in view of Rapp discloses the invention of claim 1 above.
As combined, Collyer does not disclose the knit 1 presents a weight lying in the range 160 g/m2 to 370 g/m2.
However, Guido teaches an analogous compression device (title, see abstract) comprised of an analogous spacer fabric [0058] with a weight equal to 200 g/m2 in order to facilitate an overall improved robustness [0058].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the compression spacer fabric of Collyer in view of Rapp have a weight equal to 200 g/m2 in order to facilitate an overall improved robustness (Guido [0058]).
Regarding claim 9, Collyer in view of Rapp discloses the invention of claim 8 above.
As combined, Collyer discloses the knit 1 presents a weight lying in the range 160 g/m2 to 300 g/m2 (see above where Collyer has been modified to have a weight equal to 200 g/m2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1) in view of Rapp (US 20160242964 A1) in view of Leeming (US 20100305535 A1).
Regarding claim 7, Collyer in view of Rapp discloses the invention of claim 1 above.
As combined, Collyer does not disclose wherein the knit 1 presents spacing between the faces (2 and 3) lying in the range of 0.4 mm to 1.5 mm.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the spacing of the compression bandage 1 of Collyer have a spacing between the faces in the range of 1.5 mm to 60 mm, as taught by Leeming, in order to provide a proper padding characteristic, and this would find the range of 0.4 to 1.5 mm obvious as the ranges overlap, where this range lacks criticality within the instant specification and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and there is sufficient specificity to the lower end of the range of 1.5 mm to 60 mm as Leeming teaches the lower end is preferred (2 mm – 5 mm) [0026] so the 1.5 mm spacing would be an obvious choice for one skilled in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suehr (US 20020099318 A1) in view of Collyer (WO 9516416 A1) in view of Rapp (US 20160242964 A1).
Regarding claim 14, Seuhr discloses a kit comprising one or more compression bandages and one or more dressings ([0008], kit of compression bandages with a non-adherent wound dressing) adapted to be placed on a wound prior to putting the compression bandage in place ([0017], wound dressing is placed over the wound and then the compression bandages are placed over the wound dressing).
Seuhr does not disclose the compression bandages being that of a compression bandage in the form of a knit obtained by warp stitch technology on the basis of synthetic yarns 
However, Collyer teaches a compression bandage 1 (See Figure 2, see page 5 line 12 where the device is termed a “compression bandage”) in the form of a knit obtained by warp stitch technology (Page 5 line 14, warp knit) on the basis of synthetic yarns (Page 6 lines 4-6, part of the knit is made of nylon which is a synthetic yarn) and comprising two textile surfaces of respective textile structures (outer face 2 and inner face 3, see page 5 line 15) that may be identical or different (2 and 3 are different, see page 6 lines 4-8), the surfaces (2 and 3) being interconnected by spacer yarns 4 (See page 5 lines 16-18, where 2 and 3 are joined by spacer yarns 4), each surface including elastic yarns (Page 6 lines 4-8, each surface is composed of Lycra elastic multifilament), said knit 1 being characterized in that it presents:
longitudinal stretch measured in compliance with the standard EN 14704-1 lying in the range 30% to 160% (Page 6 lines 20-22, there is an elongation in range of 30% to 120% in the longitudinal direction).
Collyer does not teach the alternate claim language of having identical textile surfaces.
Collyer does teach that the outer surface 2 is also comprised of a Nylon multifilament (Page 6 lines 4-6, where Nylon is also known in the art to be polyamide), the inner surface 3 is formed of cotton and Lyrca (Page 6 lines 6-8) (see page 2 lines 18-21, where the cotton is chosen for its comfort and skin compatible characteristics), and that the spacer fabric 4 is comprised of monofilament polyester (Page 6 line 9). 
However, Rapp teaches an analogous compression bandage (see title) with an analogous nylon and Lycra outer layer [0066] with a comfort layer 25 (inner layer) to be placed against the skin [0057] comprised of cotton or nylon [0058]. 

Thus as combined, Collyer teaches a compression bandage 1 with an outer surface 2 comprised of a Nylon multifilament (Page 6 lines 4-6, where Nylon is also known in the art to be polyamide), the inner surface 3 is formed of Nylon, as taught by Rapp, and Lyrca (Page 6 lines 6-8) (see page 2 lines 18-21, where the cotton is chosen for its comfort and skin compatible characteristics), and that the spacer fabric 4 is comprised of monofilament polyester (Page 6 line 9), thus the bandage has identical textile surfaces. 
Collyer in view of Rapp does not explicitly disclose threshold shear stress greater than or equal to 2800 Pa.
However, both versions with either identical or different textile surfaces is a knit comprised of nylon, wherein nylon has a shear strength, as evidenced by Nylon 101, of 68.9 MPa (6890 Pa) (See under Mechanical Properties section), and shear strength is the material’s property to resist sliding (slip) (see https://matmatch.com/learn/property/shear-strength) which what the termed threshold shear stress refers within the instant application. So thus both alternate versions of Collyer inherently disclose a threshold shear stress greater than or equal to 2800 Pa as the knits are comprised of Nylon.
In addition, the instant application discloses that that the textile surfaces contain elastic yarns (Page 13, where the elastic yarn may be selected to be Lycra) and thermoplastic yarns 
As such Collyer in view of Rapp which discloses textile surfaces (2 and 3) to be identical comprises similar structure and materials to that of instant application.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the invention of Collyer in view of Rapp would exhibit a threshold shear stress greater than or equal to 2800 Pa because Collyer in view of Rapp is a 3D spacer fabric with similar structure and materials of the instant application (See Page 13 of instant application, and above), where it is known in the art that similar structure and materials of devices will exhibit similar structural properties.
As combined, Collyer teaches that its compression bandage provides for a more comfortable and soft padding for the user (Page 1 lines 18-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the compression bandage of Collyer as combined as the compression bandages in the kit of Seuhr as a more comfortable, soft, padded, and multi-layered elastic compression bandage (Collyer Page 1 lines 18-24).
Claims 1-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1) in view of Rapp (US 20160242964 A1) (with extrinsic evidence from Nylon 101, see attached NPL) in further view of Kietch (US 20140080373 A1) (For note claim 15 is being rejected as including the claim 7 language from which it depends).
Regarding claim 15, Collyer in view of Rapp discloses the invention of claim 1 above.
As combined, Collyer does not explicitly disclose wherein the knit presents spacing between the two textile surfaces lying in the range 0.4 mm to 1.5 mm. 
However, Collyer discloses the spacing may be in the range of 1.5 mm to 60 mm with a preferred range of 2 to 5 mm (Page 4 lines 3-5).

As combined, Collyer does not disclose the knit presents the spacing between the two textile surfaces lying in the range 0.5 mm to 1.1 mm.
However, Keitch teaches an analogous spacer fabric (textile) (see title and abstract) wherein the spacing of the spacer fabric may be in the range of 1 mm to 20 mm ([0012]), wherein Collyer further discloses that thinner spacer fabric may be made if minimal padding is required (see Page 9 lines 7-9 of Collyer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a spacer fabric with a spacing of 1mm as taught by Keitch in order to produce a fabric with minimal padding as disclosed by Collyer, wherein this then finds the range of 0.5 mm to 1.1 mm obvious. Also further the range of 0.5 mm to 1.1 mm is found further obvious as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (See MPEP § 2144.05) wherein the range of Collyer (1.5 to 60mm) is sufficiently close to the top end of the claimed range of 1.1 mm that it would be obvious to try making the spacing smaller for further minimal padding purposes as discussed in Collyer (Page 4 lines 3-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KEVIN S ALBERS/            Examiner, Art Unit 3786                                                                                                                                                                                            	1/22/2021

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786